DETAILED ACTION
 	Claims 1-5 and 8-10 are pending, claims 3 and 4 are withdrawn and claims 6 and 7 have been cancelled. This action is in response to the amendment filed 11/23/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages filed 11/23/2020, with respect to the rejection(s) of claim(s) have been fully considered and are not persuasive.  Therefore, the rejections have been maintained.
Applicant’s argument that the Moore reference does not teach the negative pressure valve includes a cylindrical portion that accommodates the valve body, and the cylindrical portion integrally protrudes outwardly in a radial direction from an outer circumferential surface of the inlet pipe, is not persuasive, since Moore discloses the negative pressure valve includes a cylindrical portion (bottom of 20’ near numeral 36) that accommodates the valve body, and the cylindrical portion integrally protrudes “outwardly” (away from the outer surface) in a radial direction (upwardly) from an outer circumferential surface (the bottom most surface of 18) of the inlet pipe.

Applicant’s arguments are not persuasive and the amendments necessitated the new grounds for rejection, this action has been made Final.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 3, 4, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/26/2020. Claim 3 requires the features for a breather pipe which is not considered as part of the invention for the elected species I. Claim 4 requires covering the outer circumference of the inlet pipe or the air filter is disposed to cover the outer circumference of the inlet pipe and the negative pressure valve or to cover the outer circumference of the breather pipe and the negative pressure valve, which is not considered as part of the invention for the elected species I.
Applicant’s amendment has been entered.
Claim Interpretation
Applicant has provided a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function of the previous claim interpretation. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 5071018) in view of Dunkle et al. (US 7527044).
Regarding claim 1, Moore discloses a fuel supply device comprising: an inlet pipe (6,18, see Fig. 1,2), a first end (the upper end near 8) of the inlet pipe configured to be connected to an oil supply port and a second end (the lower end connecting with 4) of the inlet pipe configured to be connected to a fuel tank (4, see Fig. 1); and an air flow path (V), an upstream side end (V near 16) of the air flow path configured to be open to an outside and a downstream side end (V near 25, see Fig. 3) of the air flow path configured to be connected to the fuel tank, wherein the air flow path includes a negative pressure valve (34,35) configured to move a valve body (34) to be open a 
Moore is silent to having an air filter disposed upstream of the negative pressure valve.
Dunkle et al. teach the use of an air filter (32, see Fig. 6).
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ an air filter as taught by Dunkle et al. into the device of Moore to have an air filter disposed upstream of the negative pressure valve, in order to ensure contaminants external to the fuel system do not enter the fuel supply.
 Regarding claim 2, Moore et al. when combined with Dunkle et al. disclose the negative pressure valve and the air filter are integrated with each other and constitute a valve module (20) that is detachable from the air flow path (by removing 10 from 6).

 	Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art discloses or renders as obvious, in claim 5, “the primary chamber is formed in the filter unit; an inside of the primary chamber is partitioned into an introducing chamber communicating with an atmosphere and a clean chamber facing the valve port by the air filter; and the filter unit is configured to be detachable from the valve housing”. Moore discloses a valve housing (20), however a proper obviousness rejection could not be made.
Claims 8-10 are allowed.
None of the prior art discloses or renders as obvious, in claim 8, “the cylindrical portion integrally protrudes in a radial direction from a circumferential surface of the inlet pipe, the primary chamber is formed in the filter unit; an inside of the primary chamber is partitioned into an introducing chamber communicating with an atmosphere and a clean chamber facing the valve port by the air filter” in combination with the rest of the limitations in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Colarusso, Seicchi and Aoshima disclose a similar devices.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753